Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkin et al US2009/0259280 in view of Shishilla et al US2015/0094790.

Regarding claim 1, Wilkin discloses in ([0068] - [0094]; figs. 13, 14D-14I) a
system comprising: a lead (210, 412) having a proximal end and a distal end and
defining an elongated lead body (fig. 13: lead portion 218); one or more electrodes (220) disposed on the lead; a fixation member (200) disposed on the elongated lead body of the lead, wherein the fixation member is configured to secure the lead to tissue within a patient ([0094]), and wherein the fixation member (200) is disposed on the lead such that the fixation member (200) is closer to the proximal end than the one or more electrodes of the lead (figs. 13, 14D-14I); a trialing adaptor configured to receive the proximal end of the lead and is removable when a trialing period is completed (implicitly disclosed in
[0069], [0091], [0093] since the application of a test stimulation inherently requires a temporary connection to a test stimulator); and a sheath (436) configured to enclose at least a portion of the lead and cover the fixation member (see figs. 14D-14G), wherein the sheath is configured to remain in place over the at least a portion of the lead during the trialing period (see figs. 14D-14G: it is considered that the trialing period is defined by the " test positioning" of the lead as described in figs. 14D-14G; when the final position, i.e. most efficacious position, has been found, the trial period is terminated and 
Regarding claim 6, Wilkin discloses wherein the fixation member is at least one pair of collapsible tines [Fig.13, tines 222-224 and fig.14D-14I, tines 426].
Regarding claim 7, Wilkin discloses wherein the pair of collapsible tines expand upon removal of the sheath from cover of the pair of collapsible tines [Fig.13, tines 222-224 and fig.14D-14I, tines 426].
Regarding claim 8, Wilkin discloses wherein the pair of expanding tines contact the patient tissue and secure the lead within the patient tissue [Fig.13, tines 222-224 and fig.14D-14I tines 426].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over
Wilkin et al US2009/0259280 in view of Shishilla et al US2015/0094790 as applied to claim1 above, and further in view of Kroll et al US5,662,696.

Regarding claim 2, Wilkin discloses a sheath (436)[see fig.14B] but fails
to discloses a connector pin disposed on the sheath and a connector pin located
proximal to the one or more electrodes extending outward radially from the implantable medical lead. However, Kroll disclose a distal connector 42 is comprised of connector pin 46, a recessed area 48 and an operator protective shield 50[col.5, lines 13-25]. Thus, .

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Wilkin et al US2009/0259280 in view of Shishilla et al US2015/0094790 and in view of Kroll et al US5,662,696 as applied to claims 2 above, and further in view of Mashiach et al US2015/0032177.

Regarding claims 3-5, Wilkin in combination with Shishilla and Kroll discloses substantially the invention as claimed but fails to disclose the trial adaptor comprises a twist and lock notch mechanism located at the distal end of the elongated lead body, wherein the twist and lock notch mechanism has a receiving opening configured to receive the connector pin; a chamber within the twist and lock notch mechanism which receives the connector pin and notches within the chamber configured to secure the
connector pin within the twist and lock notch mechanism. However, Mashiach
discloses a twist and lock notch mechanism located at the distal end of the
elongated lead body, wherein the twist and lock notch mechanism has a
receiving opening configured to receive the connector pin; a chamber within the
twist and lock notch mechanism which receives the connector pin and notches
within the chamber configured to secure the connector pin within the twist and
lock notch mechanism[0059,0077][see fig.7a-7f]. Thus, it would have been obvious to one of ordinary skill in the art by the time the invention was made to modify Wilkin in .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROLAND DINGA/
Examiner
Art Unit 3792

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792